74 F.3d 1225
Black Diamond Energies, Inc., d/b/a B.D.E. Black DiamondEnergy, Inc., Keystone Coal Company, PhilippiDevelopment, Inc.v.Kitt Energy Corporation, Pike Coal Company, Royal LandCompany, Standard Oil Company; Black Diamond Energies, Inc.,d/b/a B.D.E. Black Diamond Energy, Inc., Keystone CoalCompany, Philippi Development, Inc. v. Kitt EnergyCorporation, Pike Coal Company, Royal Land Company, StandardOil Company
NOS. 95-3204, 95-3205
United States Court of Appeals,Third Circuit.
Dec 05, 1995

Appeal From:  W.D.Pa., No. 94-cv-00222,
Ziegler, J.


1
AFFIRMED.